AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations

UNITED STATES District CourT_FILED

 

 

   
 
 

 

 

 

 

 

SOUTHERN DISTRICT OF CALIFORNI JUN 21 2021
UNITED STATES OF AMERICA JUDGMENT IN A (CRIMINAL CASE
(For Revocation of Probation ox Saapenyig REP Oo:
Vv (For Offenses Committe S@GTHERE DNSTRIADEFICAGBORMIA
JOSE MOLINA-DELGADO (1) oeeury
aka Jose Molina Case Number: 3:19-CR-01155-JM
Marc Xavier Carlos
Defendant’s Attorney
REGISTRATION NO. 74108-298
Cc -
THE DEFENDANT:
b@ admitted guilt to violation of allegation(s) No. 1.
(_] was found guilty in violation of allegation(s) No. after denial of guilty.

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
1 Committed a federal, state or local offense

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances.

June 18, 2021

Date of Imposition of Sentence

fated. eile.

Y T. MILLER
TE TATES DISTRICT JUDGE

 
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: JOSE MOLINA-DELGADO (1) Judgment - Page 2 of 2
CASE NUMBER: 3:19-CR-01155-JM

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
Eight (8) months, with four (4) months consecutive to and four (4) months concurrent with 21cr0533-JM.

OO

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
O at AM, on

 

 

CL) as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

CO) onor before

[1 as notified by the United States Marshal.

Ci as notified by the Probation or Pretrial Services Office.

RETURN

T have executed this judgment as follows:

al

Defendant delivered on to

, with a certified copy of this judgment.

 

 

UNITED STATES MARSHAL

 

By . DEPUTY UNITED STATES MARSHAL

3:19-CR-01155-JM

 
